Citation Nr: 0910836	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  05-31 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for residuals of 
adenocarcinoma of the prostate, status post external beam 
radiation with impotence, evaluated at 20 percent from 
November 22, 2004, to September 26, 2005, and at 40 percent 
from September 27, 2005, forward.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1956 to July 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 & Supp. 2008).

The Board notes that the Veteran was declared incompetent to 
handle disbursement of funds effective from November 29, 
2007, and that his spouse, L.R., was appointed his custodian 
and fiduciary.  


FINDINGS OF FACT

1.  From November 22, 2004, to September 26, 2005, the 
Veteran reported a need to void 2 to 3 times per night, and 
began wearing absorbent materials when he was away from home.  

2.  From September 27, 2005, forward, the Veteran has been 
changing his absorbent materials 3 times during the day and 3 
times at night, and voided 6 times per day and 5 or 6 times 
per night.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 20 percent for residuals of adenocarcinoma of the 
prostate, status post external beam radiation with impotence, 
have not been met for the rating period on appeal through 
September 26, 2005.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
4.115a, 4.115b, Diagnostic Code 7527 (2008).

2.  Giving the benefit of the doubt to the Veteran, the 
criteria for a 60 percent evaluation for residuals of 
adenocarcinoma of the prostate, status post external beam 
radiation with impotence, have been met, from September 27, 
2005.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.115a, 
4.115b, Diagnostic Code 7527 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the U.S. Court of Appeals for 
Veterans Claims, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, at 
43-44.  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, a letter was sent to the Veteran in December 
2004, prior to the initial RO decision which is the subject 
of this appeal.  The letter informed him of what evidence was 
required to substantiate the claim, and of his and VA's 
respective duties for obtaining evidence.  It described what 
the evidence should show, including how the claimed 
disability had worsened.  Although no longer required, the 
Veteran was also asked to submit evidence and/or information 
in his possession to the RO.  A March 2006 letter described 
how VA calculates disability ratings and effective dates.

It is acknowledged that the VCAA letters sent to the Veteran 
in December 2004 and March 2006 do not appear to fully 
satisfy the requirements of Vasquez-Flores, in that neither 
letter specified that the evidence should show how the 
disability affected the Veteran's daily life and employment, 
nor did the letters include the rating criteria used to 
evaluate the Veteran's disability.  Therefore, to this 
extent, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be satisfied 
solely by various post-decisional communications.  See 
Mayfield v. Nicholson, supra, 444 F.3d at 1333.  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  Mayfield, supra; see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as a in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC), is sufficient to cure a timing defect).  
Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the 
claimant a meaningful opportunity to participate in the 
processing of the claim can prevent any such defect from 
being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323-24 (Fed. Cir. 2007); Prickett, supra, 20 Vet. App. at 
376.

In this case, a letter was sent to the Veteran in May 2008 
advising him that the Board would consider evidence showing 
how his disability affects his employment and daily life.  
The claim was subsequently re-adjudicated in the June 2008 
SSOC.  Several months later, in October 2008, another letter 
was sent to the Veteran containing the specific schedules 
that would be used in evaluating the Veteran's disability.  
The claim was again readjudicated in the December 2008 SSOC.  
In addition, the February 2005 and April 2006 rating 
decisions, August 2005 SOC, and December 2005, April 2006, 
March 2008, June 2008 and December 2008 SSOCs explained the 
basis for the RO's action, and the SOC and SSOCs provided him 
with additional 60-day periods to submit more evidence.  
Thus, the Board finds that the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist, including the requirements set forth by 
the Court in Dingess and Vasquez-Flores have been satisfied.

In regard to the duty to assist, the Board acknowledges 
contention of the Veteran's representative, in his October 
2008 Statement in Lieu of VA Form 646, that a new VA 
examination is needed, as the most recent examination was in 
March 2006.  However, the Board finds that a new VA 
examination is not necessary in this claim, as there is 
already sufficient medical evidence to decide the claim.  See 
38 C.F.R. § 3.159(c).    

The Board finds that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Rather, it appears further development would serve no useful 
purpose and would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

II.  Increased Rating Claim

A.  Applicable Law

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule), which is based upon the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. Part 4 (2008).  Individual disabilities are 
assigned separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  Additionally, 38 C.F.R. § 4.10 provides that the basis 
of disability evaluations is the ability of the body as a 
whole to function under the ordinary conditions of daily 
life, including employment.  These requirements for the 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decision based upon a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the disability level and any changes in the condition.

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran was assigned an evaluation under 
Diagnostic Codes (DCs) 7527 and 7528, which are found in 
38 C.F.R. § 4.115b, for Ratings of the Genitourinary System-
Diagnoses.  DC 7528 addresses malignant neoplasms of the 
genitourinary system, and allows for assignment of a 100 
percent evaluation for 6 months following the cessation of 
surgical, X-ray, antineoplastic chemotherapy, or other 
therapeutic procedure, with a mandatory VA examination at the 
expiration of six months.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of section 3.105(e).  If there has been no 
recurrence or metastasis, the condition is to be rated on 
residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant.  DC 7527 addresses prostate gland 
injuries, infections, hypertophy and postoperative residuals, 
which are to be rated as voiding dysfunction or urinary tract 
infection, whichever is predominant.  

The rating criteria for the residual symptoms to which these 
codes refer are found in 38 C.F.R. § 4.115a, entitled Ratings 
of the Genitourinary System-Dysfunctions.  This section does 
not contain enumerated codes.  Rather, one section is labeled 
"voiding dysfunction," which may be rated based on urine 
leakage, frequency, or obstructed voiding.  Under urinary 
frequency, a 10 percent rating is assigned where there is a 
daytime voiding interval between 2 and 3 hours or awakening 
to void 2 times per night; a 20 percent rating is assigned 
where there is a daytime voiding interval between 1 and 2 
hours or awakening to void 3 to 4 times per night; and a 
40 percent rating is assigned where there is a daytime 
voiding interval less than 1 hour or awakening to void 5 or 
more times per night.  Under urine leakage, a 20 percent 
rating is assigned where the wearing of absorbent materials 
which must be changed less than 2 times per day is required; 
a 40 percent rating is assigned when the wearing of absorbent 
materials which must be changed 2 to 4 times a day is 
required; and a 60 percent rating is assigned when voiding 
dysfunction requires the use of an appliance or the wearing 
of absorbent materials which must be changed more than 4 
times per day.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

In this case, service connection for adenocarcinoma of the 
prostate, status post external beam radiation with impotence, 
was initially granted in February 2002, and a noncompensable 
(zero percent) evaluation was assigned effective November 17, 
2000, the date the Veteran's service-connection claim was 
received.  In addition, the Board notes that the Veteran was 
awarded special monthly compensation under 38 U.S.C.A. 
§ 1114(k) and 38 C.F.R. § 3.350(a) on account of loss of use 
of a creative organ, effective from November 17, 2000.    

The Veteran filed a claim for an increased rating in October 
2002, and a 10 percent evaluation was assigned in March 2003, 
effective from April 23, 2002. 

Most recently, the Veteran filed another claim for increased 
rating in November 2004.  In a February 2005 rating decision, 
his disability evaluation was increased from 10 to 20 
percent, effective from November 22, 2004, the date his 
increased rating claim was received.  The Veteran appealed 
this decision and, in an April 2006 rating decision, the 
evaluation was increased again to 40 percent, effective 
September 27, 2005.  The February 2005 and April 2006 rating 
decisions are the subject of this appeal.  

The Board will begin by reviewing the medical evidence 
relating to the rating period on appeal extending until 
September 27, 2005, to determine whether a rating in excess 
of 20 percent is warranted.  

Records from the Central Texas VA Medical Center (VAMC) show 
that in September 2003 the Veteran reported no history of 
incontinence.  However, in November 2004, treatment notes 
indicate mild incontinence and frequency, which was noted to 
be unusual for him.  

In December 2004, the Veteran was afforded a VA examination.  
He stated he had recently been prescribed antibiotics at the 
VAMC for a presumed urinary tract infection due to his 
symptoms of dysuria, frequency, and mild urinary 
incontinence.  He reported urinary frequency 2 to 3 times per 
night.  Also, he had incontinence for which he had begun 
wearing Attends, especially when he was away from home.  
There were no recurrent urinary tract infections, except for 
the most recent in November 2004.  The Veteran reported 
untreated erectile dysfunction.  The examiner assessed 
carcinoma of the prostate status post radiation therapy with 
erectile dysfunction, and new onset of mild urinary 
incontinence with urgency, dysuria, and frequency and 
residuals.  

A June 2005 treatment note from the VAMC indicates the 
Veteran had a good voiding pattern and was asymptomatic for 
irritative or obstructive symptoms.  

Based on the foregoing, the Board finds that the evidence of 
record fails to support an evaluation in excess of 20 percent 
prior to September 27, 2005.

The Veteran was rated under the voiding dysfunction criteria 
in 38 C.F.R. § 4.115a, described above.  A 20 percent 
evaluation is awarded where the wearing of absorbent 
materials which must be changed less than 2 times per day is 
required, or the daytime voiding interval is between 1 and 2 
hours or there is awakening to void 3 or 4 times per night.  
Here, the December 2004 VA examination shows that the Veteran 
wore absorbent materials outside of the home and voiding 2 to 
3 times per night.  Further, in June 2005, the Veteran did 
not report any symptoms of frequency or incontinency at the 
VAMC.  Thus, an increased evaluation is not warranted for 
this period under DC 7527 or the rating criteria for voiding 
dysfunction.  

The Board has also considered whether any alternative 
diagnostic codes would allow for an increased evaluation.  
There is no evidence of renal dysfunction or recurrent 
urinary tract infections, and thus, the rating criteria for 
those disorders are not applicable.  Further, there is no 
evidence of problems with the kidney, ureter, or bladder, so 
DCs 7500 to 7519 are inapplicable.  The Board notes, as 
above, that the Veteran was awarded a separate evaluation for 
loss of use of a creative organ, and there is no evidence of 
penis deformity or removal; thus, DCs 7520 to 7522 would not 
allow for an increased evaluation.  DCs 7523 and 7524 are not 
applicable, as there is no evidence of atrophy or removal of 
the testis.  Finally, there is no evidence of renal or kidney 
disorders as described in DCs 7530 to 7542.  

The Board acknowledges the Veteran's contention in his June 
2005 Notice of Disagreement that he is entitled to a 100 
percent rating under DC 7528 effective from the date he was 
initially diagnosed with prostate cancer until November 22, 
2004, the date the RO received his claim for an increased 
rating.  However, as described above, DC 7528 allows for a 
100 percent rating for 6 months following the cessation of 
therapeutic treatment for malignant neoplasms of the 
genitourinary system.  The evidence in this case, 
particularly a June 2000 note from S. and W., indicates the 
Veteran completed radiation treatment in August 1999.  Thus, 
DC 7528 would be applicable for consideration beginning in 
August 1999.  However, the rating period for consideration in 
the present case is one year prior to the claim for increased 
rating, or from November 2003 forward.  Thus, DC 7528 does 
not allow for a 100 percent rating in this case, as it is 
well past 6 months following the cessation of the Veteran's 
radiation treatment, and the evidence does not warrant a 100 
percent evaluation for the period under consideration.  

Next, the Board considers the medical evidence from September 
27, 2005, forward to determine whether an evaluation in 
excess of 40 percent is warranted. 

In September 2005, the Veteran filed a VA Form 9, in which he 
stated he wore diapers that he needed to change an average of 
3 times during daylight hours.  He said that at night he got 
up an average of 5 times to void.  

A December 2005 treatment note from the VAMC indicates the 
Veteran had a good voiding pattern and was asymptomatic for 
irritative or obstructive symptoms.  


In March 2006, the Veteran was afforded a VA examination.  He 
reported he voided 5 or 6 times per night, and 6 times during 
the day.  Further, he used approximately 3 absorbent pads per 
night.  He said the night-time urinary frequency did not 
allow him to get a good night's sleep.  There was no atrophy 
of the testes.  The examiner assessed urinary frequency with 
nocturnal incontinence.  

In an April 2007 letter, the Veteran stated that he voided 5 
or 6 times nightly, consistent with the frequency reported 
during the March 2006 VA examination.  He also stated he had 
pain in his lower abdomen and urinary tract.  

In the October 2008 Statement In Lieu of VA Form 646, the 
representative stated that if the Veteran were to wear 
absorbent pads at night, he would be changing them a total of 
8 times per day.

With consideration of the doctrine of resolving reasonable 
doubt in favor of the Veteran, the Board finds that the 
evidence for the rating period on appeal from September 27, 
2005, forward more nearly reflects the rating criteria for a 
60 percent evaluation.  

A 60 percent evaluation is assigned where the wearing of 
absorbent materials which must be changed more than 4 times 
per day is required.  Here, in his September 2005 VA Form 9, 
the Veteran stated he changed absorbent materials 3 times 
during daylight hours.  Then, during the March 2006 VA 
examination, he stated he changed absorbent pads 3 times per 
night.  Putting the two reports together, the evidence 
indicates his disorder requires changing absorbent pads more 
than 4 times in a 24-hour period, thus meeting the criteria 
for a 60 percent evaluation.  

The Board has also considered whether any alternative 
diagnostic codes would allow for an even higher evaluation.  
However, as with the previous period considered, there is no 
evidence of other renal or urinary disorders as described in 
DCs 7500 to 7542.  

Finally, the evidence does not reflect, nor is there any 
allegation, that this disability has caused marked 
interference with employment (beyond that already 
contemplated in the assigned evaluation), or has necessitated 
frequent periods of hospitalization, such that application of 
the regular schedular standards is impracticable.  Hence, 
referral for consideration of an extra-schedular evaluation 
under 38 C.F.R. § 3.321 is not warranted.    

In conclusion, the Board, resolving reasonable doubt in the 
Veteran's favor, finds that the overall record supports the 
award of an increased evaluation for residuals of 
adenocarcinoma of the prostate, status post external beam 
radiation with impotence, from September 27, 2005, forward, 
as described above.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, supra.


ORDER

From November 22, 2004, to September 26, 2005, entitlement to 
an evaluation in excess of 20 percent for residuals of 
adenocarcinoma of the prostate, status post external beam 
radiation with impotence, is denied.

From September 27, 2005, a 60 percent evaluation for 
residuals of adenocarcinoma of the prostate, status post 
external beam radiation with impotence is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


